Citation Nr: 0418429	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
service connected mid-line fracture of the left ulna and 
radius, with closed reduction and intramedullary nail 
transfixing, currently evaluated as ten (10) percent 
disabling.

2.  Entitlement to an increased evaluation for scarring 
associated with residuals of service connected mid-line 
fracture of the left ulna and radius, with closed reduction 
and intramedullary nail transfixing, currently evaluated as 
ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.    

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   

A personal hearing was scheduled to be held in December 2003, 
before a Veterans Law Judge of the Board sitting at the RO.  
The veteran was notified of the hearing and he confirmed in 
writing that he would attend.  However, he failed to appear 
for the hearing and did not explain the reasons therefor; nor 
did he request to reschedule the hearing for a different 
date. 


FINDINGS OF FACT

1.  The veteran has moderate residual symptoms of service 
connected mid-line fracture of the left ulna and radius, with 
closed reduction and intramedullary nail transfixing.    

2.  The veteran has a superficial and reportedly painful 7-
inch long linear scar, 2 mm wide, on the left lateral arm, 
and a 1 cm long, 2mm wide small scar on the left elbow.  On 
the left hip is a 4-inch long, 5 mm wide linear scar, not 
reported to be painful or otherwise symptomatic, resulting 
from having had a portion of the hip bone removed and grafted 
to the ulna/radius surgery site.
 


CONCLUSIONS OF LAW

1.  An increased evaluation of 20 percent is warranted for 
residuals of service connected mid-line fracture of the left 
ulna and radius, with closed reduction and intramedullary 
nail transfixing.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.6, 4.10, 4.40, 4.45, 4.59, 4.120, 4.123, 4.124, 4.124a, 
Diagnostic Codes 8516, 8616, 8716 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

2. An evaluation higher than 10 percent is not warranted for 
scarring associated with residuals of service connected mid-
line fracture of the left ulna and radius, with closed 
reduction and intramedullary nail transfixing.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003), Diagnostic Codes 7803 and 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing VCAA, that required a response to 
VCAA before the end of the statutory one-year period.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in May 2001, well before the issuance of the rating decision 
that is the subject of this appeal, the RO advised the 
veteran of his and VA's respective responsibilities in 
developing the claim, what is entailed by the duties to 
notify and assist, what must be shown to establish 
entitlement to benefits based on an increased rating claim, 
what has been done with the claim to date, and what evidence 
and information are of record.  Further, through the 
Statement of the Case (SOC), the veteran was notified of what 
evidence and information are required to establish 
entitlement to the claimed benefits and what evidence and 
information were considered in evaluating the claim.  
Moreover, the Board notes that the SOC set forth VA 
regulations (38 C.F.R. § 3.159) pertaining to the duty to 
assist.  Further, the May 2001 letter specifically asked the 
veteran to "tell [the RO] about any additional information 
or evidence" for which he wanted assistance in obtaining or 
provide the items himself.  The record shows that   
the veteran and his representative subsequently submitted 
additional evidence and argument after the letter was sent.  
Nothing in the record indicates that the veteran takes 
exception with respect to the VA's compliance with VCAA duty-
to-notify provisions.  On the contrary, it is noted that in 
June 2004, the veteran wrote asking about the status of Board 
review of his case, which indicates that he has no other 
evidence he wants considered as part of his claim and that he 
wants an appellate decision as soon as possible.  In 
consideration of the foregoing, the Board finds that duty-to-
notify obligations under VCAA and controlling precedent, 
including Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
have been met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including the veteran's 
personal statements and a VA medical examination report.  
There is nothing in the record to indicate the existence of 
other relevant evidence for which the veteran desired VA 
assistance in obtaining that is not of record.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).



The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
38 C.F.R. § 4.1 (2003).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2003); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for scars, as set forth in 
38 C.F.R. § 4.118, effective on August 30, 2002.  67 Fed. 
Reg. 49,590 (July 31, 2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the Board considers versions.  Where amendment is 
more favorable, Board applies it to rate the disability for 
periods from and after date of regulatory change.  The prior 
version is applied to rate the disability for periods 
preceding effective date of the amendment.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2001).  A disability 
evaluation in excess of 10 percent may be assigned under 
Diagnostic Code 7805, which evaluates scars based upon 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area(s) exceeding 144 square inches (929 sq. cm.) warrant a 
40 percent rating; area(s) exceeding 72 square inches (465 
sq. cm.) warrant a 30 percent rating; area(s) exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent rating; and 
area(s) exceeding 6 square inches (39 sq. cm.) warrant a 10 
percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)



Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The words "mild", "moderate", and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Disabilities of the ulnar nerve are rated under 38 C.F.R. § 
4.124a, Diagnostic Codes 8516, 8616, and 8716 (paralysis, 
neuritis, and neuralgia).  "Mild" symptoms warrant a 10 
percent rating for either the major or minor extremity.  
"Moderate" symptoms warrant a 30 percent rating for the 
major extremity and a 20 percent rating for the minor 
extremity.   "Severe" incomplete paralysis of the ulnar 
nerve warrants a 40 percent rating for the major extremity 
and a 30 percent rating for the minor extremity.  Complete 
paralysis/disability warrants a 60 percent rating for the 
major extremity and a 50 percent rating for the minor 
extremity.  

There also are separate diagnostic codes applicable to 
degenerative changes and arthritis in the affected joint.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 indicates that the arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).

While the Board reviews the veteran's entire history to 
determine whether a higher evaluation for a service-connected 
disability is warranted, see 38 C.F.R. § 4.1 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In increased ratings claims, current extent 
of disability is of primary concern.  Id.  Accordingly, in 
such claims, as the one here, the Board focuses upon 
contemporaneous evidence of the extent of the disability 
claimed. 

III.  Evidence and Analysis

The veteran maintains that his service-connected left arm 
disability residuals (residuals of mid-line fracture of the 
left ulna and radius post surgery) have worsened and a rating 
higher than the 10 percent is warranted.  In several 
statements submitted to support his appeal, he stated he has 
difficulty lifting heavy objects and touching his left 
shoulder.  Because he cannot lift heavy objects, he is 
precluded from performing all but the smallest of jobs in his 
occupation (furniture moving).  Cold weather reportedly 
worsens the symptoms, which includes pain.  He cannot 
completely straighten his left arm.      

Service connection is in effect for residuals of the 
fracture, mid-shaft of left ulna and radius, with a 10 
percent evaluation effective on April 26, 1969.  The February 
2002 rating decision assigned a 10 percent rating for 
neurologic deficit, fracture of the mid-shaft of the left 
ulna and radius, effective on March 19, 2001.  It also 
determined that the previous evaluation of 10 percent for 
resulting scarring remains in effect.  The left arm is the 
minor extremity.      

Medical evidence submitted in support of this claim consists 
solely of reports from two VA medical examinations conducted 
in February 2002 (one for joints; the other for scars), which 
include an X-ray report.  The VA joints examination report 
provides that the veteran reported numbness in the left hand 
and inability to fully extend his left arm without pain.  
There was a positive Tinel noted at the ulnar nerve in the 
left elbow.  There was decreased sensation rated at 2/5 in 
the ulnar distribution at the sensory perception in the left 
hand.  The veteran lacked 7 degrees of full extension, and 
had pain on extension.  He did, however, have full flexion of 
the elbow, and there was no weakness in the wrist in flexion 
or extension.  There was full pronation and supination of the 
forearm.  Grip strength was generally good, with some loss of 
strength rated at 4 to 4.5/5.  The diagnosis was post 
fracture shaft of the left ulna and radius with some residual 
neurologic and motor deficits.  

Rating criteria for neurologic symptoms, as noted above, 
provide for a 10 percent rating for "mild" symptoms for 
both major and minor extremities.  "Moderate" symptoms 
warrant a 20 percent rating for the minor extremity.  The 
evidence above indicates both objective and subjective 
symptoms could reasonably be found to result in a moderate 
disability.  There is objective evidence of some limited 
motion on extension, some loss of grip strength, a positive 
Tinel at the ulnar nerve in the left elbow, and decreased 
sensation rated at 2/5 in the ulnar distribution at the 
sensory perception in the left hand.  As for subjective 
evidence, the veteran reported occasional numbness in the 
left hand and pain at the fracture site.  He has difficulty 
lifting heavy objects.  With consideration of the benefit-of-
reasonable doubt rule and DeLuca factors, the evidence 
supports an increased evaluation to 20 percent for 
neurological symptoms associated with the service-connected 
disability.           

The Board notes that the record includes a February 2002 X-
ray report, which provides impressions of status post 
internal fixation of the ulnar fracture, moderate 
degenerative changes in the left elbow, and probable old 
fracture of the radius.  The Board notes that evaluation of 
degenerative joint disease/arthritis essentially is based 
upon limitation-of-motion findings.  See discussion of 
Diagnostic Codes 5003 and 5010 above.  Evidence on limitation 
of motion essentially indicates a slight loss of ability to 
fully extend the left arm.  This evidence has been considered 
as part of the increase of the rating to 20 percent, above.  
Accordingly, it does not assign a separate rating for 
arthritis or effects of degenerative changes under Diagnostic 
Code 5003 or 5010.    

As for the scars, the VA scars examination report indicates 
that, in 1969, the veteran had a bone graft surgery (bone 
taken from the left hip) to repair the fractured ulna/radius.  
A pin inserted in 1969 at the fracture site was partially 
removed in 2001 due to limitation of extension of the 
forearm.  The sutures and surgical wounds reportedly healed 
without complications.  The veteran now reports painful skin 
at the surgery site on the arm, for which he takes over-the-
counter pain medications that reportedly are ineffective.    

Physical examination showed a 7-inch long linear scar, 2 mm 
wide, on the left lateral arm.  On the left elbow was a 1 cm 
long, 2mm wide small scar.  On the left hip was a 4-inch 
long, 5 mm wide linear scar.  There was no tenderness to 
palpation on any of the scars.  There was no adherence, 
texture, ulceration, underlying tissue loss, or breakdown, 
elevation, or depression of the skin.  Nor was there evidence 
of inflammation, edema, or keloid formation, but the color of 
the skin of the scars was slightly hyperpigmented.  The 
examiner concluded that there is no disfigurement secondary 
to any of the scars, nor limitation of function due to the 
scars.  The diagnosis was scars, secondary to trauma and 
surgical procedures.  See VA scars examination report.

It is noted that the results from the scar evaluation does 
not indicate scars that are unstable, pitted, inflamed, 
poorly nourished, or tender, or that become repeatedly 
ulcerated.  Overall, the scars apparently healed well.  There 
is, however, evidence of reportedly painful scarring, 
although the examination report does not specifically stated 
that there is objective evidence of painful scarring.  
Accordingly, a 10 percent possibly could have been warranted 
under old Diagnostic Codes for scar evaluation.  It is 
further noted that under the old scar evaluation criteria, a 
rating higher than 10 percent presumes the presence of some 
of all of these residuals (e.g., tender and painful scarring) 
and limitation of function over and above the residuals 
associated with a 10 percent rating, not shown here.  

As for evaluation of scars under the new criteria, no 
separate 10 percent evaluations are warranted under 
Diagnostic Code 7803 as there is no evidence of scar 
instability, or under Diagnostic Code 7805, as there is no 
limitation of function due to scarring.  New Diagnostic Code 
7801 also does not apply as the scars are neither deep nor 
cause limited motion; nor are they large enough in terms of 
square inches/cm to warrant even the minimal 10 percent 
rating.  Nor does new Diagnostic Code 7802 apply, as the 
scars, while they are superficial and do not cause limited 
motion, are not large enough to cover 144 square inches (929 
sq. cm.) or greater to warrant a separate 10 percent rating.  
There is, however, evidence of pain on the scar on the 
fracture surgery site as reported by the veteran.  He has 
tried over-the-counter medications, which reportedly are not 
effective.  Accordingly, with the resolution of any 
reasonable doubt in the veteran's favor, an assignment of 10 
percent is appropriate for painful scarring under new 
Diagnostic Code 7804.  This is the rating that already has 
been assigned by the RO.  


ORDER

1.  An increased evaluation of 20 percent is granted for 
residuals of service-connected mid-line fracture of the left 
ulna and radius, with closed reduction and intramedullary 
nail transfixing.

2.  An evaluation higher than 10 percent is denied for 
scarring associated with residuals of service-connected mid-
line fracture of the left ulna and radius, with closed 
reduction and intramedullary nail transfixing.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



